Citation Nr: 1313670	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  07-03 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected Non-Hodgkins lymphoma. 

2.  Entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease. 

3.  Entitlement to an increased (compensable) evaluation for Non-Hodgkins lymphoma. 

4.  Entitlement to an initial compensable evaluation for decreased salivary secretions resulting in "dry mouth." 

5.  Entitlement to an initial compensable evaluation for folliculitis-like skin lesions.

6.  Entitlement to special monthly compensation based on statutory housebound status. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to January 1986. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

At the time of the aforementioned rating decision in March 2005, the RO discontinued the Veteran's previously-assigned 100 percent schedular evaluation for Non-Hodgkins lymphoma, assigning a noncompensable evaluation effective from June 1, 2005.  In May 2005, the Veteran voiced his disagreement with that reduction in benefits, but clearly stated that he was not, in fact, seeking restoration of the previously-assigned 100 percent schedular evaluation.  Nor was the issue of restoration raised at the time of the filing of the Veteran's Substantive Appeal in January 2007.  Under the circumstances, the Board will not address the issue of restoration of a 100 percent schedular evaluation for service-connected Non-Hodgkins lymphoma as part of its decision. 

In an April 2010 decision, the Board reopened the previously denied claim for service connection for hypertension, and remanded the reopened claim and the other issues on appeal for additional development.


Service connection is currently in effect for residuals of a fracture of the left medial malleolus, rated at 10 percent; degenerative joint disease of the right knee, rated at 10 percent; an residuals of a torn meniscus with anterior cruciate ligament tear of the left knee rated at 10 percent; and, residuals of fracture of the fifth right finger, rated as noncompensably disabling.  On VA examination in July 2011, the examiner noted that range of motion of the bilateral shoulders, elbows, wrists, hands, and knees were all normal with multiple repetitions, however all are painful.  In the November 2012 Informal Hearing Presentation, the Veteran's representative averred that additional development was warranted because the examiner did not describe the range of motions in degrees and did not state at what point pain began in the range of motion.  It is noted that the increased rating claims for the Veteran's knees and left medial malleolus are not before the Board, nor is service connection in effect for the Veteran's shoulders, elbows, wrists and hands.  Accordingly, the matters are referred to the RO for any clarification or development deemed appropriate.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets any further delay in adjudicating this claim, but observes that potentially relevant evidence requires association with the claims folder.

A February 2009 private treatment record, obtained pursuant to the Board's previous remand directives, noted that the Veteran had recently been awarded Social Security Administration (SSA) disability benefits. 

The United States Court of Appeals for Veterans Claims (the Court) has held that, where VA has notice that the veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held that VA has the duty to request information and pertinent records from other Federal agencies, when on notice that such information exists. 

The Board has been put on notice of records that may be relevant to the claim.  The record shows that the Veteran is in receipt of SSA disability benefits, however such records have not been associated with the claims file.  In light of the above, the Board finds that a remand is necessary to obtain and associate with the claims file any relevant Social Security records.

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to an award of disability benefits from the SSA, and specifically request copies of the medical records upon which the SSA based its decision. 

2.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


